Carley, Justice,
dissenting.
In my opinion, the majority fails to apply controlling precedent which distinguishes between the authority of the Bank to convey an interest in property and the Bank’s actual conveyance of an interest pursuant to the exercise of its authority. The 1942 deed of trust clearly authorized the Bank to sell the one-fourth interest in the property which it received as trustee of the McCorkle estate. However, in executing the 1983 deed, the Bank acted only in its capacity as trustee of the Porter estate. Thus, the Bank did not purport to convey the undivided one-fourth interest which it held as a trustee pursuant to the 1942 McCorkle deed of trust. Therefore, I dissent to the *669affirmance of the trial court’s grant of summary judgment in favor of Laird.
A trust is a legal entity which is separate from all other legal entities. Henderson v. Collins, 245 Ga. 776, 780-781 (5) (267 SE2d 202) (1980). Thus, it “is ordinarily the duty of the trustee not to mingle property held upon one trust with property held upon another trust. . . .” Restatement (Second) of Trusts, § 179, comment c. See also Bogert, Trusts & Trustees, § 596 (3), p. 463 (2d ed. rev. 1980). As a consequence of the separate legal status of trusts, a deed transferring title to trust property “should be executed by the trustee, as trustee.” Bogert, supra at § 745, p. 486 (2d ed. rev. 1982). The failure of a trustee to execute a deed in that capacity or to refer to the trust in the deed will not vitiate the purported execution of a general power of sale, if the trustee has no individual interest and no other representative capacity. Terry v. Rodahan, 79 Ga. 278 (1) (5 SE 38) (1888). However, the rule is otherwise where the trustee occupies more than one representative capacity with respect to the same property:
A deed wherein the maker is described as trustee for his wife only, and whereby he undertakes, as such trustee, to convey land, and which does not, as explanatory of his purpose or intention, refer to any other instrument, can not by construction be given the effect of executing a power of sale conferred upon him as trustee for his wife and children by a former deed from another to himself.
Clarke v. East Atlanta Land Co., 113 Ga. 21, 22 (6) (38 SE 323) (1901). In Clarke, “[t]he maker signed the deed as trustee for his wife; and it was held that he did not even pretend to convey the interest of the children, which did not pass under his deed.” Mahoney v. Manning, 133 Ga. 784, 787 (66 SE 1082) (1910). Thus, where, as here, the trustee holds two different property interests in two different representative capacities, a deed which was executed by the trustee in only one of those representative capacities does not convey the title held in the other representative capacity, and the grantee acquires the interest of the one trust only. Such a deed is not ambiguous and cannot be construed to show that the trustee acted in the undisclosed capacity. Clarke v. East Atlanta Land Co., supra at 30 (6). This Court has drawn an analogy between cases relating to sales of real estate by trustees and cases which deal with powers of appointment. Terry v. Rodahan, supra at 283-284 (1). If a person “has several powers, and refers to some and not to others, the execution will exclude those not referred to.” Terry v. Rodahan, supra at 286 (1). Similarly, if a person has both an individual interest and a power of *670appointment with respect to the same property, a conveyance without express or implied reference to the power attaches only to the individual interest. Lewis v. Tennille Banking Co., 230 Ga. 529, 530 (198 SE2d 172) (1973). See also May v. C&S Bank, 223 Ga. 614, 615 (1) (157 SE2d 279) (1967); C&S Nat. Bank v. Kelly, 223 Ga. 294 (154 SE2d 584) (1967); New England Mtg. Security Co. v. Buice, 98 Ga. 795, 796 (2), 800 (26 SE 84) (1896).
The majority opinion relies on the clause in the 1942 deed of trust which shields purchasers of the McCorkle undivided one-fourth interest from claims that the Bank was without authority to sell that interest. However, that clause only relieves a purchaser from the Bank of the duty to inquire as to the Bank’s actual authority to sign a deed on behalf of the McCorkle trust. See Penta v. Concord Auto Auction, 511 NE2d 642, 646 (1) (Mass. App. 1987); Eisel v. Miller, 84 F2d 174, 178 (8th Cir. 1936). It does not automatically convey the one-fourth interest of the McCorkle estate whenever the Bank conveys any other interest it might hold in the property. In Clarke, supra at 23, the deed of trust explicitly granted the trustee full authority to convey the property, but that grant of authority did not automatically cause the conveyance in one representative capacity to result in a conveyance of the interest held in another separate representative capacity. If the majority is correct, then the Bank could not convey an interest that it holds in only one of its representative capacities without expressly excluding all additional interests that it holds in its other representative capacity. Such a holding is inconsistent with settled Georgia precedent. The majority also states that Ms. McCorkle intended that the Bank, as trustee, be considered the sole and absolute owner of her interest. However, Ms. McCorkle’s intent is irrelevant. The dispositive intent is that of the Bank in executing the 1983 deed. The only intent revealed in that deed is the Bank’s intent to act in its capacity as trustee of the Porter estate. Furthermore, the fact that there are no restraints on the Bank’s sole and absolute authority to convey the one-fourth McCorkle interest in its representative capacity does not resolve the issue of whether the Bank actually exercised that authority.
Accordingly, I believe that the Bank did not convey the McCorkle undivided one-fourth interest by the 1983 deed, but rather it conveyed only that interest which it held in its capacity as trustee of the Porter trust. Therefore, I. dissent.
I am authorized to state that Justice Hunstein joins in this dissent.
*671Decided June 1, 1998
Reconsideration denied July 31,1998.
Clifford S. Lancey, for appellant.
Landrum & Landrum, Phillip M. Landrum, Jr., Susan Lan-drum, for appellees.